Citation Nr: 0811658	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-05 830	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $23,377.77.

(The issues of entitlement to service connection for a 
psychiatric disorder (variously claimed and diagnosed) and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
are the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION


The veteran had active military service from June 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 determination by the VA 
Regional Office (RO) Committee on Waivers and Compromises 
(Committee) in New York, New York, which denied waiver of 
recovery of the assessed overpayment on the basis of finding 
of fraud and bad faith.  The veteran entered a notice of 
disagreement with this decision in April 2002; the New York, 
New York RO issued a statement of the case in February 2005; 
and the veteran entered a substantive appeal in February 
2005.  The veteran indicated that he had permanently moved to 
Florida, and in February 2005 the case was transferred to the 
RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was a VA benefits counselor from May 1979 to 
March 1996, when he was placed on leave, pending disability 
retirement, and was started on leave without pay in June 
1996.  

2.  The veteran was incarcerated on a felony conviction 
beginning February 9, 1999, which incarceration lasted until 
April 5, 2001; and the veteran did not notify VA of his 
felony incarceration.    

3.  A RO letter dated in September 1999 notified the veteran 
of entitlement to disability pension benefits, effective from 
August 1996, and included notice that VA would discontinue 
pension benefits payable to a person who is incarcerated in 
excess of 60 days as a result of felony conviction

4.  The veteran's failure to disclose his felony 
incarceration to VA constituted unfair or deceptive dealing 
to seek an unfair advantage; the September 1999 notice and 
the veteran's VA experience as a benefits counselor shows he 
had knowledge that an overpayment would result from receiving 
pension payments after the 61st day of felony incarceration; 
and the veteran's failure to disclose his incarceration and 
continued receipt of pension payments while incarcerated 
resulted in a loss to the government in the amount of 
$23,377.77. 


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of improved pension 
benefits in the calculated amount of $23,377.77, is precluded 
by bad faith on the veteran's part.  38 U.S.C.A. § 5302(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 1.962(b), 1.963(a), 
1.963a(b), 1.965(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.    

Bad Faith as a Bar to Waiver

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person requesting waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.963a(b), 1.965(b).   

In order to establish actual fraud, it must be determined 
that there was willful misrepresentation of a material fact, 
or the willful failure to disclose a material fact, with the 
intent of obtaining or retaining eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the debtor's 
knowledge that such misrepresentation or failure would result 
in the erroneous award or erroneous retention of VA benefits.  
Essentially, there must be a finding that the person 
willfully failed to disclose a material fact or willfully 
misrepresented a material fact, and there must be a finding 
that the debtor had knowledge that such misrepresentation of 
failure would result in an erroneous award or erroneous 
retention of VA benefits.  38 C.F.R. § 1.962(b).  

Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
the facts.  Further, misrepresentation is an untrue statement 
of fact, and incorrect or false representation, and that 
which, if accepted, leads the mind to an apprehension of a 
condition other and different from that which exists.  
Colloquially, it is understood to mean a statement made to 
deceive or mislead.  Black's Law Dictionary, 1001 (6th ed. 
1990).  The misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  

Bad faith is defined as unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  A debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).  

In this case, the record reflects that the veteran was a VA 
benefits counselor from May 1979 to March 1996.  He was 
placed on leave without pay in June 1996, pending disability 
retirement, which was subsequently denied.   

In August 1996, the veteran filed for VA non-service-
connected disability pension benefits.  The veteran did not 
fully report employment information in his VA application, as 
he did not report the dates of employment or income he had 
received from employment.  In the pension claim, the veteran 
also indicated that he was married, and that neither he nor 
his wife had any net worth or any income whatsoever.  

In January 1999 (VA Report of Contact), the veteran again 
reported that from August 1996 to the present neither he nor 
his spouse had received any source of income, and that 
neither he nor his wife had any net worth.  The veteran was 
advised that pension benefits were based on disability and 
income, and that he was to report any income changes. 

The veteran was incarcerated on a felony conviction beginning 
February 9, 1999, which incarceration lasted until April 5, 
2001.  This information was verified.  

A RO letter dated in September 1999 notified the veteran of 
entitlement to disability pension benefits, effective from 
August 1996.  The letter included VA Form 21-8768 (Disability 
Award Pension Attachment) that included notice that VA would 
discontinue pension benefits payable to a person who is 
incarcerated in excess of 60 days as a result of felony 
conviction, and that the spouse of the veteran may be 
entitled to benefits at the death pension rate from the date 
benefits to an incarcerated veteran are discontinued if the 
spouse's claim is received within one year after notice to 
the veteran. 

Following verification of the veteran's felony incarceration, 
a July 2001 letter to the veteran proposed to adjust pension 
benefits, and adjustment was made effective from April 10, 
1999, the 61st day of felony incarceration.  In October 2001, 
the proposed adjustment was made, a letter is sent to the 
veteran detailing the rates and dates of his adjusted award.  
In October 2001, the Debt Management Center sent the veteran 
an overpayment letter.  

In April 2002, the Committee denied the veteran's request for 
wavier of recovery of the assessed overpayment based on a 
finding of fraud and bad faith in the creation of the 
overpayment.  In its decision, the Committee indicated that 
the veteran was had been notified of his specific obligations 
as a benefits recipient on many occasions to notify VA of his 
incarceration.  The Committee found that the veteran's 
failure to do so constituted bad faith and fraud and that, 
waiver of recovery of the indebtedness was precluded by law.  

After a review of the evidence, the Board finds that the 
veteran's failure to disclose his incarceration to VA 
constituted unfair or deceptive dealing to seek an unfair 
advantage.  His VA veterans benefits counselor experience and 
the September 1999 pension award notice show the veteran had 
knowledge of the likely consequences of failing to report his 
felony incarceration -payment of full pension benefits during 
the period of felony incarceration in excess of 60 days for 
which he was not entitled to any pension benefits - and that 
such actions would create an overpayment.  

From the September 1999 notice of VA benefits and that VA 
would discontinue pension benefits payable to a person who is 
incarcerated in excess of 60 days as a result of felony 
conviction, the veteran was in receipt of pension payments 
that he knew he was not entitled to.  The September 1999 
letter placed the veteran on notice of the need to notify VA 
of a felony incarceration.  In addition, because the veteran 
had been a VA benefits counselor, he was well aware of the 
fact that he needed to notify VA of his felony incarceration, 
both because the 61st day of felony incarceration constituted 
a basis for reduction of pension benefits, and because the 
long-term incarceration constituted a change of address.  

Following the September 1999 notice that VA would discontinue 
pension benefits payable to a person who is incarcerated in 
excess of 60 days as a result of felony conviction, the 
veteran kept silent as to his incarceration, all the while 
receiving full VA pension benefits.  The veteran's failure to 
disclose his incarceration and continued receipt of pension 
payments during his felony incarceration resulted in a loss 
to the government.  The veteran received and negotiated the 
retroactive pension check in the amount of $34,674 while he 
was still in prison.  

The veteran's October 2001 statement that "VA had knowledge 
at all times of my situation" is untrue and without any 
basis in fact.  VA was unaware of the veteran's incarceration 
at the time pension benefits were awarded in September 1999.  
The record is negative for any evidence that, from the time 
the veteran was incarcerated in February 1999, he informed VA 
either of his incarceration or of his change of address.  It 
was VA that discovered the veteran's incarceration, as the 
veteran did not disclose the fact of incarceration to VA.  

For these reasons, the Board concludes that the veteran's 
actions constituted acts of bad faith on his part and were 
the direct cause of the pension overpayment at issue.  The 
evidence establishes a willful intent on the veteran's part 
to obtain VA benefits to which he was not entitled.  The 
finding of bad faith on the part of the veteran constitutes 
an absolute bar to waiver of recovery of the overpayment in 
question. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The 
Board finds that the veteran's conduct, under the 
circumstances, constitutes bad faith and is a bar to waiver 
of recovery of the indebtedness of the amount of $23,377.77.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b). 


ORDER

A waiver of the recovery of an overpayment of disability 
pension benefits in the calculated amount of $23,377.77, is 
precluded by evidence of bad faith on the veteran's part.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


